--------------------------------------------------------------------------------

Exhibit 10.12



[image00001.jpg]


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is effective as of June 1, 2019
(the “Effective Date”) by and between Greg Conn (“Executive”) and PDS
Biotechnology Corporation, a Delaware corporation (the “Company”) and supersedes
any prior employment-related agreement or agreements between the Company and
Executive. Unless the context otherwise requires, all references to a designated
section refers to the designated provision of this Agreement.


Statement of Agreement:


FOR AND IN CONSIDERATION of the mutual promises and covenants set forth herein,
each of the Company and Executive hereby agrees to the employment of Executive
on the following terms and conditions and, except to the extent specifically
superseded by this Agreement, subject to all of the Company’s policies and
procedures regarding its employees:


I.
POSITION



Pursuant to the terms and conditions of this Agreement, Executive will be
employed as the Company’s Chief Scientific Officer reporting to the Company’s
Chief Executive Officer.  Executive agrees to devote all of Executive’s working
time, attention and energies to the Company and while Executive remains
employed, not engage in any other business activity that is in conflict with
Executive’s duties and obligations to the Company. Executive agrees that
Executive will not be employed by, or provide services to, any other person or
entity without the prior written consent of the Company’s Board of Directors
(the “Board”).


Executive’s employment under the terms of this Agreement commenced on the
Effective Date.


II.
COMPENSATION



A.
Base Salary



Executive’s base salary will be $290,000 per year (the “Base Salary”). The Board
will, within every six (6) month period, review Executive’s salary and options
grants, as described in Section C below, and future increases in compensation,
if any, will be made by the Board in its sole and absolute discretion.  At the
beginning of every calendar year executive and CEO will agree on the number of
months to be spent by the Executive at PDS and salary adjusted accordingly. A
minimum of 9 months a year, including vacation will be spent at PDS.


B.
Performance-Based Annual Bonus.



Executive shall be entitled to an annual performance-based cash incentive bonus
(the “Bonus”) in an amount up to 30 percent of the Base Salary (the “Long Term
Incentive Pay”). The Bonus shall be earned and paid in accordance with the
Company’s performance-based incentive compensation plan (the “Incentive Plan”).
After the completion of each applicable performance year, the Board or, if so
directed, the Compensation Committee shall review the achievement of any
performance goals by Executive and determine the amount of the Long-Term
Incentive Pay earned by Executive based upon Executive’s achievement of certain
performance goals and the amount of time Executive has spent physically located
at the chief executive office of the Company. The Long-Term Incentive Pay shall
be payable provided that the Long-Term Incentive Pay shall be paid by a date no
later than a date that allows Executive to defer such payment into a
non-qualified deferred compensation arrangement if Executive so elects.



--------------------------------------------------------------------------------

C.
Equity Awards



Stock Options. Subject to approval by the Board, on a date determined by the
board, Executive may be granted an option (the “Option”) to purchase that number
of shares of Company common stock determined by dividing (i) dollar value of
options by (ii) the fair value of Option or the per share Black-Scholes value of
the Option, determined as of the date of grant based upon the closing trading
price per share of the Company’s common stock as of the date of grant, or the
share price based on a recent equity raise, and such other variables as
determined by the Company that are consistent with the Company’s financial
reporting. The Option shall vest and become exercisable as determined by the
Board, subject to Executive’s continuous service to the Company through the
applicable vesting date. The Option shall otherwise be subject to the terms of
the plan pursuant to which it is granted and/or an option agreement to be
entered into between Executive and the Company. As previously approved by the
board, you will be granted the option to purchase 40,000 shares of PDS
Biotechnology’s common stock under the PDS Biotechnology stock option plan. The
terms of this grant shall be subject to and governed by PDS Biotechnology’s
stock plan and a stock option agreement between you and PDS Biotechnology. The
exercise price of the options will be at fair market value on the date of grant
which will be your first day of employment.


Restricted Stock Units. Subject to approval by the Board, on the date determined
in accordance with the Company’s established policy Executive may be granted an
award of that number of restricted stock units (the “RSUs”) with a vesting
schedule determined by the Company’s board of directors.


Performance Restricted Stock Units. Subject to approval by the Board, on the
date determined in accordance with the Company’s established policy Executive
may be granted an award of that number of restricted stock units (the
“Performance RSUs”) with a vesting schedule determined the Company’s board of
directors.


D.
Benefits



As a Company employee, Executive will accrue time off under the Company’s
vacation program or any Paid Time Off (PTO) program that is or will be
instituted.


Executive will be eligible to participate in the Company’s employee benefit
plans (including medical, dental, vision and 401(k) plans), subject to
eligibility requirements and the requirements of such plans. Company reserves
the right to modify or terminate benefits from time to time as it deems
necessary or appropriate.


E.
Cause; Termination by Executive Without Good Reason



In the event Executive’s employment is terminated (i) by the Company for Cause
(as defined below) or (ii) by the Executive without Good Reason (as defined
below), the Company shall, at such times as provided in this Agreement, pay
Executive all earned, but unpaid amounts of the Base Salary, if any, to which
the Executive was entitled as of the date of such termination and any Bonus
earned for a calendar year ended on or before the date of such termination. In
addition, the Company shall, within thirty (30) days of the date of such
termination, pay to Executive or his estate in a lump sum all other amounts owed
to Executive, and reimburse Executive for all reasonable and documented expenses
so long as Executive has followed the reimbursement procedures set forth by the
Company.


F.
Delay of Certain Termination Payments.



If Executive is a Specified Employee at the Termination Date, payments of
benefits under this Agreement with respect to a Termination Date that constitute
Deferred Compensation may not be paid before the date that is six months after
the Date of Termination to the extent required under Treas. Reg. §1.409A-3(i)(2)
or, if earlier, the date of death of Executive. At the end of the six-month
period described in the preceding sentence, amounts that could not be paid by
reason of the limitation in this Section 3.4 shall be paid on the first day of
the seventh month following the Termination Date. For purposes of this
Agreement, (i) the term “Specified Employee” shall be defined in accordance with
Treas. Reg. §1.409A-1(i) (which generally applies only when the stock of the
Company is publicly traded) and such rules as may be established by the Board or
its delegate from time to time, and (ii) the Termination Date will in all events
be the date on which occurs the Executive’s “separation from service” as that
term is defined in Treas. Reg. §1.409A-1(h).


III.
RESTRICTIVE COVENANTS



A.
Acknowledgements



Executive expressly acknowledges that: (a) Executive is the beneficial owner of
Company equity; (b) the Company would not be willing to enter into this
Agreement without the covenants of this Section III; (c) the covenants of this
Section III hereof are supported by good and adequate consideration; (d) the
geographic scope of the covenants of Section III hereof is reasonable and
necessary; (e) the duration, geography and activities precluded by the covenants
set forth in Section III hereof are reasonable and necessary to protect the
legitimate business interests of the Company.



--------------------------------------------------------------------------------

B.
Restrictive Covenants



Without the prior written consent of the Company, Executive shall not, directly
or indirectly:


(a) No Unauthorized Competing Concern. (1) During the term of Executive’s
employment, either alone or as a member of a partnership or association, or as
an officer, director, advisor, consultant, agent; or employee of any other
organization, be engaged in or concerned with any other duties or pursuits
requiring Executive’s active personal services that will conflict with
Executive’s ability or objectivity in performing Executive’s obligations under
this Agreement; and (2) for a period of 6 months thereafter, either alone or in
any such capacity be engaged in, or concerned with duties or pursuits requiring
Executive’s active personal services in the operation of any company in
competition with the business of the Company or any of its active business
segments. For this purpose, competition with the business of the Company
includes specifically companies that primarily develop cancer vaccines for
HPV-related cancer;


(b) No Disloyal Act. During the term of Executive’s employment, take any action
regarding the Company, its operations or property, that in good faith Executive
knows or should reasonably know is opposed to the best interests of the Company;


(c) No Unauthorized Usurpation of Company Opportunity. During the term of
Executive’s employment, take advantage of any Company opportunity without first
offering the opportunity with full disclosure of material facts to the Company
and receiving notice that the Company has declined such opportunity. For this
purpose, “Company opportunity” means any opportunity to engage in a business
activity: (1) of which Executive becomes aware (A) by virtue of Executive’s
relationship with, or in connection with performing functions in the business
of, or in using facilities or other resources of the Company, and (B) under
circumstances that should reasonably lead Executive to believe that the person
offering the opportunity expects it to be offered to the Company; or (2) which
Executive knows is closely related to a business in which the Company is engaged
or expected to engage;


(d) No Unauthorized Disclosure. During the term of Executive’s employment and
thereafter, make or cause to be made any unauthorized disclosure or other use of
any confidential information regarding the Company or any of its activities and
operations, except to the extent reasonably necessary or appropriate in
connection with the performance by Executive of Executive’s authority and
responsibility under this Agreement or as may be legally required; provided,
however, that nothing herein contained shall preclude the use or disclosure of
any information known generally to the public (other than as a result of
disclosure by Executive in violation of this Section.


(e) Non-Solicitation of Employees. During the Applicable Period and for one (1)
year thereafter, Executive shall not, either on Executive’s own account or for
any other Person (including, without limitation, through any existing or future
Affiliate or any other Person with whom Executive is associated in any of the
capacities described in Section III(B)(1) above), directly or indirectly without
the express prior written or electronic consent of the Board:



 
a.
solicit or recruit the employment or services of any person, whether as an
employee, officer, director, agent, consultant or independent contractor, who
is, or was within 12 months preceding the date of solicitation or hiring (as
applicable), an employee or service provider of the Company, or knowingly induce
or knowingly attempt to induce any such employee or service provider to
terminate his or her employment or service, as applicable, or breach his or her
employment or service agreement, as applicable, if any, with the Company; or




 
b.
encourage any such individual to change such individual’s relationship with the
Company in a manner adverse to the Company.



(f) Non-Solicitation of Customers; Non Interference. During the Applicable
Period and for one (1) year thereafter, Executive shall not, either on
Executive’s own account or for any other Person (including, without limitation,
through any existing or future Affiliate or any other Person with whom Executive
is associated in any of the capacities described in Section III(B)(1) above),
directly or indirectly solicit, cause in any way, or knowingly encourage any
Covered Customer (defined below) or Covered Vendor (defined below) to cease
doing business in whole or in part or to reduce or divert or otherwise interfere
with or impair his, her or its business relationship with the Company with
respect to the Business.



--------------------------------------------------------------------------------

(g) Agreement Not to Disparage


Executive agrees that, during the Applicable Period, Executive will not, in any
such case directly or indirectly, disparage any member of the Company Group,
including any owner, stockholder, director, officer, employee, partner, member,
consultant, advisor, contractor or agent of any member of the Company Group, in
any way that could adversely affect the goodwill, reputation or business
relationships of the Company Group with the public generally, or with any of
their contacts in connection with the Business. The Company agrees that, during
the Applicable Period, the Company will not, in any such case directly or
indirectly, disparage Executive in any way that could adversely affect the
reputation of the Executive.


C.
Injunctive Relief



Executive acknowledges that Executive has carefully read and considered all the
terms and conditions of this Agreement, including the restraints imposed upon
Executive pursuant to Section III hereof. Executive agrees that each of the
restraints contained herein are necessary for the protection of the goodwill,
confidential information of the Company and other legitimate interests of the
Company Group; that each and every one of these restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent Executive from
obtaining other suitable employment during the period in which Executive is
bound by such restraints. Executive further acknowledges that, were Executive to
breach any of the covenants contained in Section III hereof, the damage to the
Company Group would be irreparable. Executive therefore agrees that the Company
Group, in addition to any other remedies available to them, shall be entitled to
seek and obtain injunctive relief against any breach or threatened breach by
Executive of any of said covenants, without having to post bond. Executive
further agrees that Executive shall not plead adequacy of any relief at law
available to the Company or its successors or assigns (as applicable) (including
monetary damages) as a defense to any petition, claim or motion for preliminary
or final injunctive relief to enforce any provision of this Agreement. Executive
and the Company agree that it is their intention that all of the restraints
imposed under the Agreement hereof be enforced in accordance with their terms to
the maximum extent possible under applicable law. Executive and the Company
further agree that, in the event that any provision hereof shall be determined
by any court of competent jurisdiction to be unenforceable for any reason
(including, but not limited to, by reason of its being extended over too great a
time, too large a geographic area or too great a range of activities), such
provision shall be deemed to be modified, a new enforceable term shall be deemed
to be provided, or such court shall reform such provision, such that the intent
of Executive and the Company in agreeing to the provisions of this Agreement
will not be impaired and the provision will be enforceable to the maximum extent
permitted by applicable law. In the event of any dispute or controversy arising
out of or relating to or seeking to enforce this Agreement, the prevailing party
in such action shall be entitled to recover from the other party all reasonable
costs and expenses of the action, including reasonable attorneys’ fees and
reasonable costs incurred in bringing and prosecuting or defending such action
and/or enforcing any judgment, order, ruling or award granted therein, all of
which shall be deemed to have accrued on the commencement of such action and
shall be paid whether or not such action is prosecuted to a decision.


D.
Conflicting Agreements



Executive hereby represents and warrants that the execution of this Agreement
and the performance of Executive’s obligations hereunder will not breach or be
in conflict with any other agreement to which Executive is a party or is bound
(including without limitation any noncompetition obligations in any agreement
between Executive and the Company restricting Executive’s activities after the
termination of such Company employment), and that Executive is not subject to
any covenants against competition or similar restrictions or any court order or
other legal obligation or limitation that would affect the performance of
Executive’s duties hereunder.


E.
Separate Covenants.



The parties expressly agree that the character, duration and geographical scope
of this Agreement are reasonable in light of the circumstances as they exist on
the date upon which this Agreement has been executed. However, should a
determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of this Agreement
is unreasonable in light of the circumstances as they then exist, then it is the
intention and the agreement of the parties hereto that this Agreement shall be
construed by the court in such a manner as to impose only those restrictions on
Executive’s conduct that may be enforceable under applicable law, to the fullest
extent of such enforceability to assure the Company Group of the intended
benefit of this Agreement. If, in any judicial proceeding, a court shall refuse
to enforce all of the separate covenants deemed included herein because, taken
together, they are more extensive than necessary to assure the Company of the
intended benefit of this Agreement, it is expressly understood and agreed among
the parties hereto that those of such covenants that, if eliminated, would
permit the remaining separate covenants to be enforced in such proceeding shall,
for the purpose of such proceeding, be deemed eliminated from the provisions
hereof.



--------------------------------------------------------------------------------

IV.
DEFINITIONS



“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such first Person and also, in the case of the Company only, any Person in
which the Company has a 20% or more direct or indirect equity interest.


“Applicable Period” means the period commencing on the Effective Date through
the date Executive’s employment with the Company terminates for any reason.


“Business” means the business of PDS Biotechnology Corporation.


“Cause” means termination based upon Executive’s (i) willful breach or willful
neglect of his duties and responsibilities, (ii) conviction of or a plea of no
contest with respect to a felony occurring on or after the execution of this
Agreement, (iii) material breach of this Agreement, (iv) acts of fraud,
dishonesty, misappropriation, or embezzlement, or (v) willful failure to comply
with the Board’s reasonable orders or directives consistent with Executive’s
position; provided, however, that in the case of any act or failure to act
described in clauses (i), (iii), or (v) above, such act or failure to act will
not constitute Cause if, within ten (10) days after notice of such act or
failure to act is given to Executive by the Company, Executive has corrected
such act or failure to act (if it is capable of correction).


“Company Group” means the Company or any of its existing or future Affiliates.


“Covered Customer” means any and all customers who are then, or during the
immediately preceding twelve months were, customers of the Company Group with
whom Executive has dealt or had more than casual contact in connection with the
Business, along with all bona fide prospective clients.


“Covered Vendor” means any and all vendors of the Company Group with whom
Executive has dealt or had more than casual contact in connection with the
Business.


“Good Reason” means termination based upon the Company’s material breach of this
Agreement, including without limitation a reduction of Executive’s salary or
benefits or a material reduction in the Executive’s duties or authority
(including a change in title), which breach is not cured by the Company within
ten (10) days after notice of such breach is given by Executive, or the
Company’s relocation of Executive’s principal place of employment to a location
more than fifty (50) miles from Executive’s residence at such time.


“Person” means an individual, a corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other legal entity
or organization, or a government body.


V.
MISCELLANEOUS



A.
Section 409A



It is the intent of the parties that all severance and other payments and
benefits under this Agreement comply with Section 409A or are exempt therefrom,
and any ambiguities herein will be interpreted so that such payments and
benefits so comply or are exempt. For all purposes of this Agreement, references
to Executive’s “termination of employment” will be deemed to refer to
Executive’s “separation from service” within the meaning of Section 409A.


For purposes of this Agreement, “Section 409A” will mean Section 409A of the
Internal Revenue Code, as amended, and any regulations and other guidance
promulgated thereunder and any applicable state law equivalent.


B.
Other Employment Matters



Executive shall disclose to the Company any and all agreements relating to
Executive’s prior employment that may affect Executive’s eligibility to be
employed by the Company or limit the manner in which Executive may be employed.
Unless Executive has informed the Company otherwise in writing, it is the
Company’s understanding that any such agreements will not prevent Executive from
performing the duties of Executive’s position and Executive represents that such
is the case. Moreover, Executive agrees that, during the term of Executive’s
employment with the Company, Executive will devote Executive’s full business
efforts and time to the Company and Executive will not engage in any other
employment, occupation, consulting or other business activity that conflict with
Executive’s obligations to the Company.



--------------------------------------------------------------------------------

If Executive serves on the board of directors of any other company or entity,
Executive shall provide the Company with a list of such companies or entities.
If the Board reasonably deems such companies or entities to be competitors,
customers or suppliers or Executive’s service on such board to otherwise
represent a conflict of interest with Executive’s obligations to the Company,
Executive will be required to resign Executive’s directorship with such
companies or entities at the reasonable request of the Board. Executive agrees
not to bring any third party confidential information to the Company, including
that of Executive’s former employers, and that in performing Executive’s duties
for the Company, Executive will not in any way utilize any such information.


As a Company employee, Executive will be expected to follow the Company’s
policies and procedures.


C.
Arbitration



Any and all disputes that arise out of Executive’s employment or the terms of
this Agreement shall be resolved through final and binding arbitration, as
specified herein. This shall include, without limitation, disputes relating to
this Agreement, Executive’s employment by the Company or the termination
thereof, the stock options and other compensation and benefits granted to
Executive, claims for breach of contract or breach of the covenant of good faith
and fair dealing, and any claims for discrimination or other claims under any
federal, state, or local law or regulation concerning in any way Executive’s
employment with the Company or its termination. The only claims not covered by
this Section are (i) claims for benefits under the workers’ compensation laws or
claims for unemployment insurance, and (ii) claims for alleged breach of any
provision of Executive’s PHA, or otherwise that related to the Company’s
intellectual property or confidential information. Binding arbitration will be
conducted in New York County, New York, in accordance with JAMS Rules for
Resolution of Employment disputes then in effect. Each party will bear its own
attorneys’ fees, unless otherwise permitted by law and so determined by the
arbitrator. The arbitration shall be instead of any civil litigation. The
arbitrator’s written decision shall set forth the essential findings upon which
the decision and award is based, shall be final and binding and subject to
judicial review by Executive and the Company only as required by law, and shall
be enforceable by any court having jurisdiction thereof.


D.
Entire Agreement; Modification; Governing Law



This Agreement and the documents incorporated herein by reference, specifically
including any preexisting obligation of the Company toward the Executive with
regards to compensation, option or other equity grants for periods after the
Effective Date (together, the “Documents”) set forth the terms of Executive’s
employment with the Company and supersede and extinguish any prior or concurrent
representations or agreements including, but not limited to any representations
made during Executive’s recruitment, interviews or pre-employment negotiations,
whether written or oral. This Agreement may not be modified or amended except by
a written agreement signed by an authorized representative of the Board. This
Agreement will be governed by the internal substantive laws, but not the choice
of law rules, of the State of Delaware. In the event that any provision hereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, this Agreement will continue in full force and effect
without such provision.


E.
Severability



Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but such invalid, illegal or unenforceable provision will be
reformed, construed and enforced in such jurisdiction so as to render it valid,
legal, and enforceable consistent with the intent of the parties insofar as
possible.


F.
Counterparts



This Agreement may be executed in separate counterparts, any one of which need
not contain signatures of more than one party, but all of which taken together
will constitute one and the same Agreement. Signatures transmitted via facsimile
will be deemed the equivalent of originals.



--------------------------------------------------------------------------------

G.
Headings and Construction



The headings of the sections hereof are inserted for convenience only and will
not be deemed to constitute a part hereof or to affect the meaning thereof. For
purposes of construction of this Agreement, any ambiguities shall not be
construed against either party as the drafter.


H.
Successors and Assigns



This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors, assigns,
heirs, executors and administrators, except that Executive may not assign any of
his duties hereunder and Executive may not assign any of his rights hereunder
without the prior written or electronic consent of the Company.


I.
Attorney Fees



If either party hereto brings any action to enforce his or its rights hereunder,
the prevailing party in any such action will be entitled to recover his or its
reasonable attorneys’ fees and reasonable costs incurred in connection with such
action.


[Signature Page Follows]



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Agreement on the date or
dates set forth below.


 COMPANY
         
By:
/s/ Frank Bedu-Addo
 Date:  

6/25/19
   
Name: Frank Bedu-Addo
     
Title:   Chief Executive Officer
         
EXECUTIVE
            Date:  

6/25/19
       
/s/ Gregory Conn
   
Name: Gregory Conn
   






--------------------------------------------------------------------------------